                Case 2:21-cv-00002-JCC Document 55 Filed 04/19/21 Page 1 of 2




                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9        STATE OF WASHINGTON, et al.,                         CASE NO. C21-0002-JCC
10                               Plaintiffs,                   MINUTE ORDER
11             v.

12        SHELANDA YOUNG, et al.,

13                               Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulation for an order extending the
18   stay in this case (Dkt. No. 54). Finding good cause, the motion is GRANTED. The Court
19   ENTERS the following order:
20                  1. Upon the joint request of the parties, the stay ordered in this case on February 22,
21                     2021, shall be extended until Friday, May 14, 2021.
22                  2. If the lawsuit is not resolved by Monday, May 10, 2021, the parties shall submit a
23                     joint status report to the Court on that date.
24   //
25   //
26   //


     MINUTE ORDER
     C21-0002-JCC
     PAGE - 1
            Case 2:21-cv-00002-JCC Document 55 Filed 04/19/21 Page 2 of 2




 1        It is so ORDERED this 19th day of April 2021.

 2                                                    William M. McCool
                                                      Clerk of Court
 3
                                                      s/Paula McNabb
 4
                                                      Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0002-JCC
     PAGE - 2
